Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 1 of 26 PageID 439



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

                                                    Case No: 2:19-cv-00184-FtMM

 NAVTECH US SURVEYORS USSA
 INC., a Florida corporation, as
 successor to Navtech US Captain US
 Surveyors, Inc., and NAVTECH US
 CAPTAIN US SURVEYORS LLC, a
 Delaware Corporation,

              Plaintiffs,
 v.


 BOAT/U.S., INC.,

           Defendant.
 _________________________________/

                       PLAINTIFF’S AMENDED COMPLAINT

       Plaintiffs, NAVTECH US SURVEYORS USSA INC., a Florida

 corporation, as successor to Navtech US Captain US Surveyors, Inc., and

 NAVTECH US CAPTAIN US SURVEYORS LLC, a Delaware corporation

 (hereafter “Navtech” or “Plaintiff”), by and through undersigned counsel states and

 alleges as follows:




                                         1
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 2 of 26 PageID 440




                           NATURE OF THE CASE


   1. This is an action alleging violation of Florida Statute (Insurance Field

      representative Licensing Requirements), antitrust, unfair competition,

      tortious interference, unlawful restraint of trade, and violations under

      Florida’s Deceptive and Unfair Trade Practices.

   2. Marine surveyors are hired to provide clients with boat appraisals, insurance

      surveys, and evaluations of the condition of marine vessels.

   3. Plaintiff provides marine survey education and licensing. Plaintiff also has

      subscribing members who include marine surveyors.

   4. Virtually all those in need of marine surveys – and particularly insurance

      companies (such as Defendant) – require that the surveyor providing them

      hold professional “accreditation” with one of the accrediting bodies:

      Navtech (“USSA”), Society of Accredited Marine Surveyors (“SAMS”) or

      the National Association of Marine Surveyors (“NAMS”).

   5. This illegal rebate arrangement that has previously arisen in the course of

      litigation against Boat/U.S. has provided sworn evidence of illegal

      marketplace “price fixing” through rebate incentives. This ongoing practice

      by Boat/U.S. damages Plaintiff under anti-trust restrictions and also violates

      Florida Statute.



                                         2
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 3 of 26 PageID 441



   6. Because the SAMS entity functions as a self-regulator of Marine Surveyor

      Accreditation (in competition with Plaintiff), the incentives in place for

      Defendant in exchange for insurance discounts is tantamount to an illegal

      “rebate” system between self-regulators and insurers.

   7. Even if this “rebate” system between a self-regulator and an insurer is

      somehow “legal,” this conduct is anti-competitive and captures a market to

      the damage of Plaintiff as explained herein.

   8. Defendant has also indicated a pre-approval of surveys in its statements for

      its underwriting standards, e.g., “the National Association of Marine

      Surveyors (NAMS) and the Society of Accredited Marine Surveyors

      (SAMS) are professional organizations having rigorous examination

      programs for their membership. BoatUS Marine Insurance underwriters will

      accept value surveyors or pre-purchase surveyors from surveyors with a

      SAMS designation of ‘AMS’ with a specialized classification of ‘Y-SC’

      (yacht and small craft) or NAMS designation of ‘CMS’ with a specialized

      service code of ‘A’ (yacht and small craft). It’s appropriate to ask the

      surveyor you select for a copy of a resume, as well as a sample survey of the

      type that you are requesting.” (Doc. 3-1).




                                         3
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 4 of 26 PageID 442



   9. Exclusion of Plaintiff as an authorized trainer and certifier of Marine

      Surveying is an anti-competitive boycott and does not enjoy the protections

      of commercial speech.


                                  THE PARTIES

              Plaintiff NAVTECH US SURVEYORS USSA INC

   10. Plaintiff NAVTECH US SURVEYORS USSA INC. is a corporation

      organized under the laws of Florida with its principal place of business at

      13430 McGregor Blvd., Fort Myers, Florida, 33919-5924.

   11. NAVTECH US SURVEYORS USSA INC., is a for-profit educational
      institution that trains marine surveyors.



               Plaintiff Navtech US Captain US Surveyors, Inc.

   12. Plaintiff Navtech US Captain US Surveyors, Inc. was a corporation

      organized under the laws of Florida with its principal place of business at

      13430 McGregor Blvd., Fort Myers, Florida, 33919-5924.

   13. Navtech US Captain US Surveyors, Inc., was a for-profit educational

      institution that trains marine surveyors.

   14. The corporation was dissolved and all corporate assets are inured to its

      present organization as NAVTECH US SURVEYORS USSA INC.



                                          4
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 5 of 26 PageID 443




               Plaintiff Navtech US Captain US Surveyors, Inc.

   15. Plaintiff Navtech US Captain US Surveyors, Inc. is a corporation organized

      under the laws of Delaware with its principal place of business at 13430

      McGregor Blvd., Fort Myers, Florida, 33919-5924.

   16. Navtech US Captain US Surveyors, Inc., is a for-profit educational
      institution that trains marine surveyors.
   17. The corporation was active and all corporate assets are inured to its present

      organization as NAVTECH US SURVEYORS USSA INC.




                            Defendant Boat/U.S., Inc.

   18. Defendant Boat/U.S., Inc. is a corporation organized under the laws of the

      Commonwealth of Virginia, with its former principal place of business at

      880 South Pickett Street, Alexandria, Virginia.

   19. Defendant Boat/U.S., Inc.’s principal place of business is 5323 Port Royal

      Road, Springfield, VA, 22151.

   20. Boat/U.S. is a for-profit national boating club that sells marine insurance to

      its members and other boaters.




                                          5
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 6 of 26 PageID 444




                           JURISDICTION AND VENUE

   21. This Court has personal jurisdiction over Defendant Boat/U.S. (without

      limitation) pursuant to 28 U.S. § § 1332, 1441, and 1446 as Defendant gave

      notice of removal to the Court on March 25, 2019. (Doc. 1 at 1).

   22. Boat/U.S. is also registered to do business in Florida.
   23. Venue is appropriate pursuant to 28 U.S.C. § 1391(a)(2) because a

      substantial portion of the events at issue in this action took place in this

      judicial district.


                                    STANDING

   24. Navtech sues Defendant on its own behalf and in its own right.

   25. Navtech is a competitor of SAMS, NAMS, and other organizations that train

      marine surveyors.

   26. Because Defendant entered into illegal rebate operation with Plaintiff’s

      competitor(s) (and still engages in this rebate operation to provide reduced

      membership fees) in exchange for valuable consideration, Defendant has

      been engaged in an ongoing enterprise in violation of insurance regulations.

   27. Navtech avers that the continual violation of insurance regulations have

      adversely affected its business and contractual relations with its current and

      former students who have been denied survey opportunities.



                                          6
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 7 of 26 PageID 445



   28. Navtech’s current, former, and prospective members have been seduced

      away from Navtech curricula.

   29. Through Boat/U.S.’s ongoing “pay to play” scheme in the marine insurance

      underwriting/survey industry, it has been impossible for Navtech to garner

      and maintain market share in an increasingly monopolistic environment.

   30. Furthermore by this “pay to play” scheme induced by Defendant and

      competitors (SAMS, et al.) , Navtech’s contractual relations with its clients,

      current and future, have been harmed.

   31. Accordingly, Navtech has suffered direct and proximate harm and has

      standing to pursue its causes of action against Boat/U.S. as outlined through

      meeting the material elements under specific allegations herein.




                      FACTS COMMON TO ALL COUNTS

   32. Defendant Boat/U.S. is a boating organization which issues marine

      insurance to boat owners. Like many other such insurers, Boat/U.S. requires

      boat owners seeking insurance with it to provide it with a survey before it

      will issue them a marine insurance policy.

   33. Such a survey provides the insurer with the specifications and measurements

      for the vessel, including identifying its designer, type, year of manufacturer,


                                         7
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 8 of 26 PageID 446



      and boat-builder, and further describes the equipment and systems in place

      on the boat.

   34. Navtech is an educator of Marine Surveyors in the Marine Surveying

      Industry.

   35. Established in 1987, Plaintiff is a premier educator in the field and has

      extended training to thousands of individuals worldwide, some of whom

      have law degrees, are former military, are engineer-trained, are boating

      professionals in other marine verticals, are doubly accredited by SAMS or

      competitors in the peer and membership surveying industry, and have a

      plethora of credentials to backstop their legitimacy in the industry. Further,

      they are business entrepreneurs and are hired by boating consumers directly

      through the devices of their business acumen with only ancillary,

      complementary impressions bolstered through their membership of various

      trade organizations to promote their own visibility in the field. Surveys

      performed by surveyors trained by Navtech surveyors have been accepted

      for marine insurance underwriting for decades, including but not limited to

      Lloyd’s of London, and other major insurance companies.

   36. Only Defendant, Boat/U.S., (the largest insurance carrier) patently rejects

      Navtech surveys in its published material and information packets.




                                         8
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 9 of 26 PageID 447



    37. Boat/U.S. has engaged in anti-competitive and tortious conduct giving rise

       to the causes of action outlined in this amended complaint.

    38. Defendant has endorsed, through its website, underwriters, and employees

       specific organizations, e.g., “Make sure [the survey] report indicates the boat

       was also inspected for compliance with the current boating safety standards

       set by the National Fire Protection Association (N.F.P.A.), the American

       Boat and Yacht Council (A.B.Y.C.), as well as U.S. Coast Guard standards.”

       (Doc. 3-1).

    39. Defendant has excluded Navtech at every opportunity in its public

       communications relating to “preferred organizations.”




 Count 1: Violation of Federal Antitrust Statute, 15 U.S.C. § 1 through
 Violation of Florida Statute § 626.730 (Insurance Regulation 4-40)

    40. Navtech re-alleges and incorporates herein, as if fully set forth, the

       preceding paragraphs of this Amended Complaint.

    41. To prevail in a private cause of action under 15 U.S.C. § 1, the plaintiff must

       show that (1) the injury is a type that antitrust laws were intended to prevent

       and (2) plaintiff’s injury must flow from that which makes the defendant’s

       acts unlawful. See “Plaintiffs must prove antitrust injury, which is to say

       injury of the type the antitrust laws were intended to prevent and that


                                           9
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 10 of 26 PageID 448



       flows from that which makes defendants' acts unlawful. The injury

       should reflect the anticompetitive effect either of the violation or of

       anticompetitive acts made possible by the violation. It should, in short, be

       ‘the type of loss that the claimed violations… would be likely to cause.’

       Zenith Radio Corp. v. Hazeltine Research, 395 U.S., at 125.” [Emphasis

       Supplied] Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 489,

       97 S. Ct. 690, 697-98 (1977)

    42. Defendant has, and has had, significant market power in the market for

       marine insurance and industry standards. Defendant operates as one of the

       oldest and largest insurance companies in the U.S.

    43. There is a rebate arrangement between Defendant and competitor(s) of

       Plaintiff that is causing Plaintiff direct and proximate harm in the

       marketplace.

    44. This type of illegal conduct by Defendant is the type of harm the anti-trust

       statute was designed to prevent.

    45. Revealed in testimony it was stated that Defendant engaged in illegal

       kickback operations with certain marine surveyor organizations.          See

       “Boat/U.S. and SAMS had a business relationship that included (without

       limitation) a term requiring SAMS guarantee a certain number of surveyors

       would maintain memberships with Boat/U.S. and that Boat/U.S. would


                                          10
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 11 of 26 PageID 449



          provide half-price memberships to SAMS surveyors. See SAMS Depo., at

          163:13-17; Boat/U.S.-SAMS Agreement, Ex. 21 to Boat/U.S. Depo., Ex. 10

          hereto.” (Doc. 91 of Briggs v. Boat U.S, 2014 U.S. Dist. LEXIS 130263).

       46. This illegal arrangement harmed Plaintiff’s ability to conduct business

          resulting from the monopolistic activities of Defendant with a competitor.

       47. Defendant has, and has had, significant market power in the market for

          marine insurance surveys. In addition to Defendant's boating magazine that

          touts to "America's most-read boating magazine" which claims to provide

          "insight from top experts" in the marine industry, Defendant's tow boat

          company, and other membership amenities (including its price-sharing

          scheme)1, Defendant operates as one of the oldest and largest insurance

          companies in the U.S.

       48. The rebate arrangement between Defendant and Plaintiff's competitor harms

          Navtech by Defendant's concerted actions.

       49. This is not just economic waste at the consumer's expense but an attack on

          quality and safety through eliminating the market supply and competition of

          trained surveyors.

       50. This illegal conduct of “membership incentives” through insurance

          companies has previously been decided in interpreting Florida Statute.


 1
     with a Navtech-competitor surveyor organization
                                            11
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 12 of 26 PageID 450



    51. Through failure to accept cheaper surveys performed by Surveyors trained

       by Navtech, Boat/U.S. is failing to disclose, through its agents, the full

       opportunities that would still allow for coverage.

    52. Failure of the consumer to receive an adequate survey of his or her choosing

       is another insurance regulation through restrictive “memberships.”

    53. The Florida courts have previously addressed the perils of “Membership”

       opportunities similar to the terms of the SAMS/Defendant dual membership

       deals [driving up costs for consumers and placing rivals out of business].

       See “The agents of Mr. Auto did not tell their customers that they could save

       roughly 40% of the total price by declining this opportunity to become a

       member in good standing of the touring club.” Thomas v. State, Dep't of Ins.

       & Treasurer, 559 So. 2d 419, 421 (Fla. 2d DCA 1990)

    54. Much like the “touring club” (supra), SAMS is another optional club when

       electing to make decisions in issuing policies.

    55. Upon information and belief, the agreements between the Defendant and

       competitor training organizations resulted in illegal contractual “rebate”

       arrangement in violation of Florida Insurance Law.

    56. The specific arrangement contemplated between SAMS and Boat/U.S. was

       an ill-gotten contractual arrangement to the detriment of competition in the

       marketplace and is the type antitrust laws were intended to prevent.


                                          12
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 13 of 26 PageID 451



    57. As SAMS functions much as a “regulator” in the way that Navtech functions

       as a trainer/regulator, Defendant’s market preference to break statute in

       exchange for preference of a “regulator” is anti-competitive behavior.

    58. By incentivizing dual membership opportunities, Plaintiff’s injury flowed

       from that which makes the defendant’s acts unlawful. (See violation of

       statute concerning insurance membership kickbacks by admission of SAMS

       (Doc. 91 of Briggs v. Boat U.S, 2014 U.S. Dist. LEXIS 130263). )

    59. Already in violation of Florida Statute, this illegal conduct to violate

       insurance regulation gave Defendant an illegal “edge” in the surveying

       marketplace.

    60. With its competitors engaging in unscrupulous and illegal conduct, Navtech

       was unable to compete against SAMS or other businesses who provided

       incentives through membership in organizations.

    61. This harm was the direct and proximate result of Boat/U.S.’s decision to

       “capture” the market and dominate its preference of surveying organization.

    62. This “compensation” in the insurance business is illegal.

    63. The illegal kick-back scheme perpetrated by BOAT/U.S. and SAMS violates

       Florida Statute § 626.730(1), specifically at the provision that precludes,

       “compensation based upon insurance solicited or procured by or through

       him or her upon his or her own interests or those of other persons with


                                          13
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 14 of 26 PageID 452



            whom he or she is closely associated in capacities other than that of

            insurance agent or customer representative.”2

        64. Because the secret agreement between SAMS (a “regulator”) and Boat/U.S.

            was made public in the filing of a prior lawsuit, Navtech, on information and

            belief, has reasonably been excluded in the marketplace by Boat/U.S.’s

            ongoing violation of insurance law.

        65. This is not only illegal for admitted violation of the Florida Insurance

            regulation, but this behavior is anticompetitive in nature, and both elements

            under the federal statute are satisfied to give rise to a private cause of action

            for a claim sounding in anti-trust.


        WHEREFORE, NAVTECH demands a trial by jury of all issues so triable.

        Plaintiff furthermore prays for judgment against defendant, recovery of harm

        perpetuated by Defendant’s anticompetitive and tortious practices in violation

        in Florida Statute, damages in the amount of $1,200,000 for lost future business

        from Plaintiff by the illegal acts outlined herein and for such other equitable

        relief as the honorable court deems just and proper.




 Count 2: Intentional Interference with Prospective Business Relations



 2
     Florida Statute 626.730(1)

                                                  14
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 15 of 26 PageID 453



    66. Navtech re-alleges and incorporates herein, as if fully set forth, the

       preceding paragraphs of this Amended Complaint.

    67. To prevail on a tortious interference claim, Navtech must show: “(1) a

       business relationship or contemplated contract of economic benefit; (2) the

       defendant’s knowledge of such relationship; (3) the defendant’s interference

       with it through improper motive of means; and (4) Navtech’s loss of

       advantage directly resulting from the defendant’s conduct.” Am. Private Line

       Servs., Inc. v. E. Microwave, Inc., 980 F.2d 33, 36 (1st Cir. 1992) (citing

       United Truck Leasing Corp. v. Geltman, 406 Mass. 811, 551 N.E.2d 20

       (1990).

          (1) A business relationship or contemplated contract of economic benefit

    68. Similar to the agreement entered into between SAMS and Defendant,

       Plaintiff reasonably expected that Boat/U.S. would similarly entertain

       opportunities to engage in business with Plaintiff.

    69. As Boat/U.S. routinely engaged and interacted with Surveyor Organizations,

       Navtech remained in indirect contractual relations with Defendant.

    70. Captain Todd Walker, member of Plaintiff, advised Plaintiff that [he has]

       “been told and e-mailed from Boat US that they do not recommend any

       other Marine Surveyor other than NAMS and SAMS surveyors.” (Doc. 3-3).




                                          15
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 16 of 26 PageID 454



    71. Because Defendant could reasonably expect that advising a member of

       Plaintiff that there existed a business relationship or contemplated contract

       of economic benefit, a business relationship existed in that Plaintiff’s

       curriculum was specifically geared toward training surveyors catering to the

       major industry organizations. This contractual relationship between Plaintiff

       and Defendant was implied and understood through the tight-knit circles in

       the boating community that Plaintiff’s training of surveyors would

       reasonably expect to serve Defendant’s community, and vice versa.


                (2) The Defendant’s Knowledge of Such Relationship


    72. Because Captain Todd Walker, and other members of Plaintiff advised that

       their surveyor status had been added to an “approved list” incorporating the

       membership organizations, Defendant acknowledged such relationship.

    73. Specifically Captain Todd Walker, member of Plaintiff advised that [he]

       “was told would be added to an approved list but no client can see that list

       easily.” (Doc. 3-3).

    74. Because Defendant had added Plaintiff’s member to an approved list, the

       duality of membership in the list as well as member of Plaintiff organization

       presupposed that the individuals existing in this intermediary state of dual

       membership would impute a contractual relationship.


                                         16
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 17 of 26 PageID 455



    75. As Captain Todd Walker was neither a third party beneficiary nor third

       party, but rather enjoyed privity with both Defendant and Plaintiff, Todd

       Walker represented an agent of each organization dually serving the

       business interests of the contracting parties.

    76. To wit, Captain Todd Walker engaged in surveys on behalf of Navtech while

       also serving the interests of Boat/U.S. in execution of his duties.

    77. Under the basic precepts of contract law, serving as a “dual agency”

       provided the mutuality of obligation to perform in the industry.

    78. At a minimum, Defendant maintained knowledge of such relationship with

       Navtech as a training organization serving its insurance underwriting needs.


    (3) The Defendant’s Interference with it through Improper Motive of Means

    79. As explained supra, Defendant interfered through improper motive of means

       by incentivizing membership in the SAMS organization.

    80. Revealed in testimony it was stated that Defendant engaged in illegal

       kickback operations with certain marine surveyor organizations. See

       “Boat/U.S. and SAMS had a business relationship that included (without

       limitation) a term requiring SAMS guarantee a certain number of surveyors

       would maintain memberships with Boat/U.S. and that Boat/U.S. would

       provide half-price memberships to SAMS surveyors. See SAMS Depo., at



                                           17
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 18 of 26 PageID 456



       163:13-17; Boat/U.S.-SAMS Agreement, Ex. 21 to Boat/U.S. Depo., Ex. 10

       hereto.” (Doc. 91 of Briggs v. Boat U.S, 2014 U.S. Dist. LEXIS 130263).


  (4) Navtech’s Loss of Advantage Directly Resulting from the Defendant’s Conduct


    81. Navtech has lost and continues to lose its advantage directly resulting from

       Defendant’s conduct in its decision to ignore insurance statute / standards in

       the marine surveying industry.

    82. Navtech has lost interest in both prospective and currently paying clients

       interested in the marine education curriculum.

    83. Specifically Captain Todd Walker states [he has] “considered renewing my

       membership several times but I always come back because I just cannot

       handle the SAMS and NAMS requirements…[SAMS and NAMS] do not

       accept … they do not have reciprocity for what I have already accomplished

       and my proven track record.” (Doc. 3-3).

    84. By causing members directly to leave Navtech’s business through forcing

       members to renew or pay competitor organizations through certification,

       Navtech has faced a loss of advantage directly resulting from Boat/U.S.’s

       admitted conduct of entering into an illegal contractual relationship to

       incentivize membership and interfere with membership of Navtech’s

       members.


                                         18
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 19 of 26 PageID 457



    WHEREFORE, NAVTECH demands a trial by jury of all issues so triable.

    Plaintiff furthermore prays for judgment against defendant, recovery of harm

    perpetuated by Defendant’s anticompetitive and tortious practices in violation

    in Florida Statute, damages in the amount of $1,200,000 for lost future business

    from Plaintiff by the illegal acts outlined herein and for such other equitable

    relief as the honorable court deems just and proper.




 Count 3: Intentional Interference with Existing Business Relations


    85. Navtech re-alleges and incorporates herein, as if fully set forth, the

       preceding paragraphs of this Amended Complaint.

    86. To prevail on a claim for tortious interference with existing contractual

       relationships, Navtech must show “(1) the existence of a… contract; (2)

       knowledge of the … contract on the part of the defendant; (3) an intentional

       and unjustified … procurement of the contract’s breach; and (4) damage to

       the plaintiff as a result of the interference.” Howard v. Murray, .

                             (1) The Existence of a… Contract
    87. Similar to the agreement entered into between SAMS and Defendant,

       Plaintiff reasonably expected that Boat/U.S. would similarly entertain

       opportunities to engage in business with Plaintiff.

                                          19
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 20 of 26 PageID 458



    88. As Boat/U.S. routinely engaged and interacted with Surveyor Organizations,

       Navtech remained in indirect contractual relations with Defendant.

    89. Captain Todd Walker, member of Plaintiff, advised Plaintiff that [he has]

       “been told and e-mailed from Boat US that they do not recommend any

       other Marine Surveyor other than NAMS and SAMS surveyors.” (Doc. 3-3).

    90. Because Defendant could reasonably expect that advising a member of

       Plaintiff that there existed a business relationship or contemplated contract

       of economic benefit, a business relationship existed in that Plaintiff’s

       curriculum was specifically geared toward training surveyors catering to the

       major industry organizations. This contractual relationship between Plaintiff

       and Defendant was implied and understood through the tight-knit circles in

       the boating community that Plaintiff’s training of surveyors would

       reasonably expect to serve Defendant’s community, and vice versa.


           (2) Knowledge of the … Contract on the Part of the Defendant


    91. Because Captain Todd Walker, and other members of Plaintiff advised that

       their surveyor status had been added to an “approved list” incorporating the

       membership organizations, Defendant acknowledged such relationship.

    92. Specifically Captain Todd Walker, member of Plaintiff advised that [he]

       “was told would be added to an approved list but no client can see that list

       easily.” (Doc. 3-3).
                                         20
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 21 of 26 PageID 459



    93. Because Defendant had added Plaintiff’s member to an approved list, the

       duality of membership in the list as well as member of Plaintiff organization

       presupposed that the individuals existing in this intermediary state of dual

       membership would impute a contractual relationship.

    94. As Captain Todd Walker was neither a third party beneficiary nor third

       party, but rather enjoyed privity with both Defendant and Plaintiff, Todd

       Walker represented an agent of each organization dually serving the

       business interests of the contracting parties.

    95. Captain Todd Walker engaged in surveys on behalf of Navtech while also

       serving the interests of Boat/U.S. in execution of his duties.

    96. Under the basic precepts of contract law, serving as a “dual agency”

       provided the mutuality of obligation to perform in the industry.

    97. At a minimum, Defendant maintained knowledge of such relationship with

       Navtech as a training organization serving its insurance underwriting needs.


      (3) An Intentional and Unjustified Procurement of the Contract’s Breach

    98. As explained supra, Defendant interfered through improper motive of means

       by incentivizing membership in the SAMS organization.

    99. Revealed in testimony it was stated that Defendant engaged in illegal

       kickback operations with certain marine surveyor organizations. See

       “Boat/U.S. and SAMS had a business relationship that included (without

                                           21
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 22 of 26 PageID 460



       limitation) a term requiring SAMS guarantee a certain number of surveyors

       would maintain memberships with Boat/U.S. and that Boat/U.S. would

       provide half-price memberships to SAMS surveyors. See SAMS Depo., at

       163:13-17; Boat/U.S.-SAMS Agreement, Ex. 21 to Boat/U.S. Depo., Ex. 10

       hereto.” (Doc. 91 of Briggs v. Boat U.S, 2014 U.S. Dist. LEXIS 130263).


             (4) Damage to the Plaintiff as a Result of the Interference


    100.     Navtech has lost and continues to lose its advantage directly resulting

       from Defendant’s conduct in its decision to ignore insurance statute /

       standards in the marine surveying industry.

    101.     Navtech has lost interest in both prospective and currently paying

       clients interested in the marine education curriculum.

    102.     Specifically Captain Todd Walker states [he has] “considered

       renewing my membership several times but I always come back because I

       just cannot handle the SAMS and NAMS requirements…[SAMS and

       NAMS] do not accept … they do not have reciprocity for what I have

       already accomplished and my proven track record.” (Doc. 3-3).

    103.     By causing members directly to leave Navtech’s business through

       forcing members to renew or pay competitor organizations through

       certification, Navtech has faced a loss of advantage directly resulting from

       Boat/U.S.’s admitted conduct of entering into an illegal contractual
                                         22
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 23 of 26 PageID 461



       relationship to incentivize membership and interfere with membership of

       Navtech’s members.




    WHEREFORE, NAVTECH demands a trial by jury of all issues so triable.

    Plaintiff furthermore prays for judgment against defendant, recovery of harm

    perpetuated by Defendant’s anticompetitive and tortious practices in violation

    in Florida Statute, damages in the amount of $1,200,000 for lost future business

    from Plaintiff by the illegal acts outlined herein and for such other equitable

    relief as the honorable court deems just and proper.




 Count 4: Violation of Florida Unfair and Deceptive Trade Practices


    104.     To state a FDUTPA violation, a plaintiff must allege (1) a deceptive

       act or unfair practice; (2) causation; and (3) actual damages. Sweeney v.

       Kimberly-Clark Corp., No. 8:14-cv-3201-T-17EAJ.

    105.     It is deceptive and unfair to deprive the consumer in the marketplace

       the opportunity to receive a cheaper survey by a Navtech-trained surveyor

       when the improper “kickback” scheme in place between Boat/U.S. and




                                          23
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 24 of 26 PageID 462



       SAMS is artificially steering surveyors in the directions of these

       “regulatory” agencies.

    106.     By incentivizing dual membership opportunities, Plaintiff’s injury

       flowed from that which makes the defendant’s acts unlawful. (See violation

       of statute concerning insurance membership kickbacks by admission of

       SAMS (Doc. 91 of Briggs v. Boat U.S, 2014 U.S. Dist. LEXIS 130263). )

    107.     Violation of Florida Statute in furtherance of business gains, is per se,

       a deceptive business practice.

    108.     Here, Boat/U.S. entered into a contract with SAMS to offer cheaper

       membership rebates in violation of the Florida 4-40 insurance license

       requirements and Florida Statute.

    109.     Defendant’s decision to enter into an agreement with SAMS (a

       competitor of Plaintiff) in violation of insurance regulation proximately and

       actually caused harm to Plaintiff by giving its competitors an unfair

       advantage with “pre approval” on surveys conducted by competitors for the

       purposes of issuing insurance policies.

    110.     Plaintiff suffered actual damages for loss of current, future, and

       prospective business as well as harm in the industry for being removed from

       the marketplace of competition.




                                           24
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 25 of 26 PageID 463



    111.      Because Plaintiff suffered non-renewal fees and was deprived of

       opportunities for its members to conduct surveys (and therefore pay Plaintiff

       for continuing education), Plaintiff suffered actual damages.




 WHEREFORE, NAVTECH demands a trial by jury of all issues so triable.

 Plaintiff furthermore prays for judgment against defendant, recovery of harm

 perpetuated by Defendant’s anticompetitive and tortious practices in violation in

 Florida Statute, damages in the amount of $1,200,000 for lost future business from

 Plaintiff by the illegal acts outlined herein and for such other equitable relief as the

 honorable court deems just and proper.


 Dated: July 29, 2019.




                                           25
Case 2:19-cv-00184-SPC-MRM Document 29 Filed 07/29/19 Page 26 of 26 PageID 464



                                                  /s/ Robert B. H. Phaneuf, Esq.

                                                     Robert B. H. Phaneuf, Esq.

                                                        The Ticktin Law Group

                                                            270 SW Natura Ave

                                                       Deerfield Beach, Florida

                                                                         33441

                                                    Florida Bar Number 123360

                                                 Phone Number (305) 890-0296



                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 22, 20198, a true and correct copy of the
 foregoing was served upon counsels of record.

                                                  /s/ Robert B. H. Phaneuf, Esq.

                                                          Robert B. H. Phaneuf




                                      26
